OPINION AND ORDER
This is a disciplinary case in which Leslie Richardson Smith was charged with neglect of a probate matter in violation of SCR 3.130-1.3 which requires due diligence. She was charged with failure to file an estate inventory as required by statute, failure to provide periodic settlements, failure to file estate tax returns in a timely manner, and she is additionally charged with violations of SCR 3.130-1.4(a), (b) which require an attorney to keep a client reasonably informed about the status of a case.
Smith served as administrator of an estate for 11⅜ years. The estate, which was opened in 1981 was not concluded until January 1993.
Smith admits that she delayed and neglected to complete the estate proceedings and deflected the attempts by heirs to determine the reasons for the delay. She has reimbursed the estate for financial losses and penalties paid as a result of her failure to file timely estate tax returns. It now appears that no estate funds were misapplied or diverted to the attorney’s own use. However, this Court has historically determined that the neglect of legal matters by an attorney is a basis for a finding of unprofessional and unethical conduct. Kentucky Bar Association v. Richards, Ky., 796 S.W.2d 363 (1990). The Board of Governors of the Kentucky Bar Association found Smith guilty of two counts of unprofessional conduct and recommended a public reprimand. We agree.
There are numerous cases which disapprove of any conduct by an attorney which indicates neglect or failure to perform their requisite professional responsibilities. We recognize that this problem can be serious in any field, but particularly in the area of probate practice. See, Connell v. Kentucky Bar Association, Ky., 792 S.W.2d 369 (1990); Coleman v. Kentucky Bar Association, Ky., 786 S.W.2d 67 (1990); Durham v. Kentucky Bar Association, Ky., 779 S.W.2d 199 (1989).
Leslie Richardson Smith is hereby publicly reprimanded and ordered to pay the costs of these proceedings.
All concur.
ENTERED: September 29, 1994.
/s/ Robert F. Stephens Chief Justice